 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   ERICA REED,                                         Case No. 1:18-cv-00989-LJO-SAB

10                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE
11           v.
                                                         (ECF No. 20)
12   USAA SAVINGS BANK,

13                  Defendant.

14

15          On February 25, 2019, a stipulation was filed dismissing this action with prejudice and

16 with each party to bear its own attorney’s fees and costs. (ECF No. 20.) In light of the

17 stipulation of the parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson

18 v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice

19 and without an award of costs or attorney’s fees.
20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      February 26, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                     1
